Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on 05/12/2022 is acknowledged.
Claims 5-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/2022.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations of the pre-registration information acquirer, tray ID acquirer, analysis information specifier, holding in formation acquirer, and batch file creator, sample identification information acquirer, and device controller recited in claims 1-4 interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. Should applicant desire additional weight regarding the claimed processor, it is recommended to recite the processor and elements “programmed to” perform the disclosed steps (see MPEP 2114 IV).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “analysis information” in line 9. Since “analysis information” is established in line 5, it is unclear if the analysis information of line 9 is the same or different from the analysis information of line 5. Claims 3-4 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites the limitation “a sample” in line 13. Since “a sample” is established in line 2, it is unclear if the sample of line 13 is the same or different from the sample of line 13. Claims 3-4 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 2, claim 2 recites the limitation “analysis information” in line 11. Since “analysis information” is established in line 5, it is unclear if the analysis information of line 11 is the same or different from the analysis information of line 5.
Regarding claim 2, claim 2 recites the limitation “a sample container” in line 16. Since “a sample” is established in line 2, it is unclear if the sample container of line 16 is the same or different from the sample container of line 2.
Regarding claim 2, claim 1 recites the limitation “a sample” in line 19. Since “a sample” is established in line 2, it is unclear if the sample of line 19 is the same or different from the sample of line 13.
Regarding claim 3, claim 3 recites the limitation “a batch file” in line 4. Since “a batch file” is established in claim 1, it is unclear if the batch file of claim 3 is the same or different from the batch file of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite acquiring pre-registration information, acquiring an ID, specifying analysis information corresponding to the ID, acquiring holding information, and acquiring sample identification information. 
The limitations of acquiring pre-registration information, acquiring an ID, specifying analysis information corresponding to the ID, acquiring holding information, and acquiring sample identification information are processes that under its broadest reasonable interpretations, covers performance of the limitation in the mind but for the recitation of generic computer components, i.e. mental processes. That is, other than reciting “a chromatograph processor…comprising”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “…processor…comprising…a tray ID acquirer …” language, “acquiring” in the context of this claim encompasses a user observing an ID. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite abstract ideas.
This judicial exception is not integrated into a practical application. In particular the claims only recites one structural element, a “chromatograph data processor” capable of performing the specific functions as claimed. The pre-registration information acquirer, tray ID acquirer, analysis information specifier, holding in formation acquirer, batch file creator, container type ID acquirer, and sample identification information acquirer does not appear to further structurally limit the “chromatograph data processor”, but rather provides further functional limitations of the processor. The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of acquiring information). Such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the claimed limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claimed limitations of the processor to acquire information amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (WO 2016189668 A1).
Regarding claim 1, Yamamoto teaches a chromatograph data processor (Fig. 1 and paragraph [0025] teach a chromatograph analyzer provided with a “control unit 5”) that is connected to an automatic sample injector (paragraph [0025] teaches an automatic analyzer provided with a control unit; Fig. 1 and paragraph [0025] teach a driving unit 4 and probe 2) that is capable of introducing a sample held by any one of a plurality of sample holders of a tray into a chromatograph, comprising:
 a pre-registration information acquirer (Fig. 1 and paragraph [0032], “input receiving unit”) that is capable of acquiring pre-registration information representing a correspondence relationship between analysis information representing a condition in regards to analysis or preparation of the sample and a tray ID (identifier) unique to the tray (paragraph [0032] teach the input receiving unit performs a process of receiving information that is inputted, thus the input receiving unit would be capable of receiving the information as claimed); 
a tray ID acquirer (paragraphs [0045]-[0046] teach a “container number input unit”) that is capable of acquiring a tray ID from the automatic sample injector (paragraph [0046] teach the container number input unit automatically input a container number); 
an analysis information specifier (Fig. 1 and paragraph [0036] teach a “automatic analysis control unit 51”) that is capable of specifying analysis information corresponding to the tray ID acquired by the tray ID acquirer based on the pre-registration information acquired by the pre-registration information acquirer (paragraph [0036] teaches that when the automatic analysis control unit performs analysis, a sample type and a method file are read from the storage unit 8 for each container number corresponding to each sample container based on the batch file stored in the storage unit; paragraphs [0033] and [0045]-[0046] teach an input unit for inputting a container number by an operation unit); and
a holding information acquirer (paragraphs [0030]-[0031] teach a “storage unit”) that is capable of acquiring holding information representing whether a sample is held by each sample holder of the tray from the automatic sample injector (the storage unit is capable of storing information, thus is capable of the claimed functional limitations).
a batch file creator (paragraphs [0054] and [0078] teach a batch file is created, wherein the creation of the batch file is implied to be performed by the control unit 5) that is capable of creating a batch file for controlling a sequence of analysis or preparation in regards to one or a plurality of samples held by the tray based on the holding information acquired by the holding information acquirer and the analysis information specified by the analysis information specifier (paragraphs [0054]-[0055] teach creating and updating the batch file, thus the control unit is capable of performing the claimed functional limitations; paragraph [0055] teach a method file and associated container numbers are added to the batch file).
Note that the functional recitations that describe the pre-registration information acquirer, the tray ID acquirer, the holding information acquirer, the batch file creator, the sample identification information acquirer, and the device controller are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use (see MPEP 2114). 
Note that the automatic sample injector, the sample, the plurality of sample holders, the tray, the chromatograph, the tray ID, the sample container, the plurality of container holders, and the container type ID are not positively recited structurally and are interpreted as an intended use of the claimed analyzing apparatus. 
Note that the broadest reasonable interpretation of “connected to an automatic sample injector” encompasses wireless connections, such as via the cloud or internet.  
Regarding claim 2, Yamamoto teaches a chromatograph data processor (Fig. 1 and paragraph [0025] teach a chromatograph analyzer provided with a “control unit 5”) connected to an automatic sample injector (Fig. 1 and paragraph [0025] teach a driving unit 4 and probe 2) that can introduce a sample into a chromatograph from a sample container held by any one of a plurality of container holders, comprising: 
a pre-registration information acquirer (Fig. 1 and paragraph [0032], “input receiving unit”) that is capable of acquiring pre-registration information representing a correspondence relationship between analysis information representing a condition in regards to analysis or preparation of the sample and a container type ID (identifier) unique to a type of the sample container (paragraph [0032] teach the input receiving unit performs a process of receiving information that is inputted, thus the input receiving unit would be capable of receiving the information as claimed); 
a container type ID acquirer (paragraphs [0045]-[0046] teach a “container number input unit”) that is capable of acquiring a container type ID of each sample container held by any one of the plurality of container holders from the automatic sample injector (paragraph [0046] teach the container number input unit automatically input a container number);
 an analysis information specifier (Fig. 1 and paragraph [0036] teach a “automatic analysis control unit 51”)  that is capable of specifying analysis information corresponding to a container type ID of each sample container based on pre-registration information acquired by the pre-registration information acquirer, the container type ID being acquired by the container type ID acquirer (paragraph [0036] teaches that when the automatic analysis control unit performs analysis, a sample type and a method file are read from the storage unit 8 for each container number corresponding to each sample container based on the batch file stored in the storage unit; paragraphs [0033] and [0045]-[0046] teach an input unit for inputting a container number by an operation unit); 
a holding information acquirer (paragraphs [0030]-[0031] teach a “storage unit”) that is capable of acquiring  holding information representing whether a sample container is held by each container holder from the automatic sample injector (the storage unit is capable of storing information, thus is capable of the claimed functional limitations); and 
a batch file creator (paragraphs [0054] and [0078] teach a batch file is created, wherein the creation of the batch file is implied to be performed by the control unit 5) that is capable of creating a batch file for controlling a sequence of analysis or preparation of a sample stored in one or a plurality of held sample containers based on the holding information acquired by the holding information acquirer and the analysis information specified by the analysis information specifier (paragraphs [0054]-[0055] teach creating and updating the batch file, thus the control unit is capable of performing the claimed functional limitations; paragraph [0055] teach a method file and associated container numbers are added to the batch file).
Note that the functional recitations that describe the pre-registration information acquirer, the container type ID acquirer, the holding information acquirer, the batch file creator, the sample identification information acquirer, and the device controller are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use (see MPEP 2114). 
Note that the automatic sample injector, the sample, the chromatograph, the sample container, the plurality of container holders, and the container type ID are not positively recited structurally and are interpreted as an intended use of the claimed analyzing apparatus. 
Note that the broadest reasonable interpretation of “connected to an automatic sample injector” comprises wireless connections, such as via the cloud or internet.  
Regarding claim 3, Yamamoto further teaches the chromatograph data processor further comprising a sample identification information acquirer (paragraphs [0030]-[0031] teach a “storage unit”) that is capable of acquiring sample identification information for identifying the sample (the storage unit is capable of storing information, thus is capable of the claimed functional limitations; paragraphs [0043]-[0045] teach inputting a container number representing a sample container; paragraph [0036] teach based on read information, samples in the sample container corresponding to each container number are analyzed), 
wherein the batch file creator is capable of creating a batch file such that the batch file further includes the sample identification information acquired by the sample identification information acquirer (paragraphs [0054]-[0055] teach creating and updating the batch file, thus the control unit is capable of performing the claimed functional limitations; paragraph [0055] teach a method file and associated container numbers are added to the batch file).
Regarding claim 4, Yamamoto further teaches the chromatograph data processor further comprising a device controller (paragraph [0025] interpreted as the control unit) that is capable of controlling the automatic sample injector or the chromatograph such that the sample is analyzed or prepared based on the batch file created by the batch file creator (paragraph [0025] teaches the chromatograph can automatically analyze samples wherein the automatic analyzer is provided with a control unit; paragraph [0029] teaches the control unit controls the entire operation of the automatic analyzer; paragraph [0036] teach automatic analysis based on the batch file).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horn (US 6039924 A) teaches a cassette chemical immobilization and treatment system for performing complex chemistries with minimal human interaction and protocols performed automatically pursuant to instructions contained on a barcode (abstract). Horn teaches a novel feature, wherein a machine readable code is disposed on a cassette that is read to automatically indicate the exact chemical protocols required (column 7, lines 50-55). Horn teaches the system comprises a scanner that can scan each column and/or reagent well to identify those column and reagent addresses that have material, and only those populated columns and wells participate in the identified chemistries (column 7, lines 60-66). Horn teaches that the empty columns and reagent wells do not participate in the identified predetermined chemical protocols (column 8, lines 9-12). 
Kihara et al. (WO 2015132909 A1, see machine translation) teaches an autosampler comprising a sample rack, a tray with multiple wells, a housing sensor for detecting the presence of the housing of the sample rack, a tray imaging means, an analysis registration means, an analysis execution means, and an analysis device (abstract). Kihara teaches that with position information of the sample container and predetermined analysis conditions registered in a batch table, the analysis execution instructing unit executes the analysis according to the batch table (page 7, fourth paragraph; step S109). Kihara teaches that sample information and analysis conditions associated with the position of the well are stored in the batch table, registration is performed and analysis is performed according to the batch table (page 9, fifth paragraph). 
	Tanoue (US 20130333490 A1) teaches a data processing device that analyzes the data captured by the image capture device and acquires information on a position at which the vial is disposed, and sample information attached to each of the vials, in association with each other, and then constructs an optimum analysis program from the acquired vial position information and sample information, and an analysis condition set and inputted by an operator via an input device (abstract). Tanoue teaches sample information recording medium attached to the vial stores therein information on a reagent using a bar code or a QR code (claim 6). Tanoue teaches the data processing unit determines whether or not the vial is present at a position corresponding to the inputted rack number (claim 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798             

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797